Citation Nr: 0528203	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  03-34 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss (as a symptom of Meniere's syndrome), currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for vertigo (as a 
symptom of Meniere's syndrome), currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for otitis externa, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a total rating on the basis of individual 
unemployability (TDIU).

(The issue of entitlement to an increased rating for 
bilateral tinnitus will be addressed at a later date in a 
separate decision under the same docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from January 1944 to March 
1946, and from January 1949 to August 1952.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision of the Newark, New Jersey, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The veteran testified at a Travel Board hearing in September 
2005 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.

Regarding the appellant's appeal of the issue of entitlement 
to an increased rating for tinnitus, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Smith v. Nicholson, 19 Vet. App. 63 (2005), that reversed a 
decision of the Board of Veterans' Appeals (Board) which 
concluded that no more than a single 10-percent disability 
evaluation could be provided for tinnitus, whether perceived 
as bilateral or unilateral, under prior regulations.  VA 
disagrees with the Court's decision in Smith and is seeking 
to have this decision appealed to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of Veterans Affairs has imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith.  
The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.

During the initial review of this case, in March 2005, the 
Board remanded the case to the RO for scheduling of a Travel 
Board hearing, as requested in the veteran's substantive 
appeal.  See 38 C.F.R. §§ 20.704, 19.75 (2004).  As noted 
above, the hearing was held and the case returned to the 
Board for further appellate review.
For good cause shown, the veteran's case has been advanced on 
the Board's docket pursuant to the provisions of 38 U.S.C.A. 
§ 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  The competent evidence of record reveals bilateral 
hearing loss of Level VII in both ears.

2.  The evidence of record shows the veteran's vertigo to 
more nearly approximate dizziness and occasional staggering.

3.  The veteran is in receipt of the maximum evaluation 
assignable for otitis externa. 

4.  The evidence of record shows the veteran to be unable to 
obtain and maintain gainful employment due to his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 40 percent for 
bilateral hearing loss (as a symptom of Meniere's syndrome), 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.85, Diagnostic Code 6100 (2005).

2.  The requirements for a rating of 30 percent, but no more, 
for vertigo (as a symptom of Meniere's syndrome), have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.87, Diagnostic Codes 6204, 6205 (2005).

3.  The requirements for a rating in excess of 10 percent for 
otitis externa have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.87, Diagnostic Code 
6210 (2005).
4.  The requirements for TDIU have been met.  38 U.S.C.A. 
§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in letters of August 2002 and March 2004, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate the claim for 
increased ratings, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any further evidence that pertains 
to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as an October 2003 Statement of the 
Case (SOC), and November 2004 Supplemental Statement of the 
Case (SSOC).  These documents provided him with notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  
Additionally, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's VA examination reports, VA treatment records, and 
treatment reports by his private providers.  Under the 
circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claim poses no risk of prejudice to the veteran.  See 
Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims).

Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. 
§ 7104(a) (West 2002); see Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3; Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001.

Meniere's syndrome is evaluated either as a single entity 
under Diagnostic Code 6205 or by evaluating vertigo (as a 
peripheral vestibular disorder), hearing impairment, and 
tinnitus separately, whichever results in the higher rating.  
38 C.F.R. § 4.87, Diagnostic Code 6205, Note.  The November 
2002 rating decision determined that the separate ratings 
were more favorable to the veteran, and the Board concurs.

Hearing Loss

Historically, a May 1946 rating decision granted the veteran 
service connection for a hearing loss, and a March 1960 
rating decision granted service connection for Meniere's 
disease and otitis exterior.  He submitted his application 
for an increase in his service-connected disabilities in 
September 2002.

The September 2002 VA audiology test report reflects that the 
veteran informed the examiner that he experienced episodes of 
otitis externa once or twice a year, and that his last 
episode of vertigo was approximately six months prior to the 
examination.  The audiograms reflect as follows:







HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
60
65
80
80
72
LEFT
60
65
75
80
70

The Speech Recognition Score for the Maryland CNC Word list 
was 62 percent for the right ear and 60 percent for the left 
ear.  The examiner interpreted these values as showing a 
sloping moderate to severe sensorineural hearing loss, 
bilaterally, across all frequencies.

The ear examination report reflects that the veteran 
complained of a recurring attack of fullness in the ear and 
Meniere's disease.  He denied any previous ear surgeries and 
that he was using medication for his ears.  Physical 
examination of the ears revealed normal auricle, ear canal, 
and tympanic membrane bilaterally.  The external, middle, and 
inner ear was normal, and the examiner noted that there was 
no clinical evidence of active ear disease in the external, 
middle, or inner ear.  The examiner's diagnoses included no 
active ear disease and bilateral sensorineural hearing loss.

The veteran was afforded another examination in October 2004.  
The report reflects that he related that his last episode of 
vertigo was approximately four months earlier.  The objective 
findings were as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
70
75
85
85
79
LEFT
65
70
80
80
74

The Speech Recognition Score for the Maryland CNC Word list 
was 66 percent for the right ear and 60 percent for the left 
ear.  The examiner interpreted these values as showing a 
stable moderate to severe sensorineural hearing loss, 
bilaterally.  The October 2004 ear examination report 
reflects that the veteran's ears were assessed the same as at 
the September 2002 examination.  Physical examination 
revealed no clinical evidence of active ear disease in the 
external, middle, or the inner ear.

In response to the SSOC, the veteran submitted a January 2005 
audiometric examination report from a clinical audiologist.  
The report reflects that the veteran's bilateral hearing loss 
was assessed as severe to profound, with zero percent speech 
discrimination for the veteran's right ear, and 48 percent 
for the left ear.

Evaluations of bilateral defective hearing range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the schedule establishes 
11 auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, 
Diagnostic Codes 6100 (2005).  Disability ratings for hearing 
loss are derived from a mechanical application of the rating 
schedule to the numeric designations resulting from 
audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 
345 (1992).

An exceptional pattern of hearing impairment occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  
In that situation, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  Further, when the average 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.

The veteran's values are taken from Table VI, as it results 
in the same or higher numeral for the veteran as Table VIA.  
38 C.F.R. § 4.85(a), 4.86(a).  Although the veteran's 
puretone threshold was 70 decibels or higher at 2000 Hertz, 
it was above 30 decibels at 1000 Hertz.  Thus, the evidence 
does not show the veteran to meet the requirements of 
38 C.F.R. § 4.86(b), and it is not appropriate to elevate his 
level to the next higher Roman numeral.  

The audiometric test results show both of the veteran's ears 
to manifest at Roman Numeral VII, which warrants an 
evaluation of 40 percent.  A higher evaluation is not 
warranted, as the test results did not show either of the 
veteran's ears to manifest at Level VIII.  A Word recognition 
score of less than 58 percent, or a puretone threshold 
average of 82 Hertz or higher is required.  

The Board finds that the private audiologist's examination 
report is not probative on the issue, as his audiometric 
examination report reflects no indicia that his examination 
complied with VA standards.  First, the audiogram reflects no 
value for 3000 Hertz.  See 38 C.F.R. § 4.85(d).  Second, the 
audiologist's report does not reflect the type of test he 
administered to determine the veteran's speech 
discrimination.  VA rating criteria require use of the 
Maryland CNC Test.  38 C.F.R. § 3.385.  Thus, the Board finds 
that the evidence preponderates against a rating in excess of 
40 percent for the bilateral hearing loss.  38 C.F.R. §§ 4.1, 
4.7.

Vertigo

A July 2002 report of Kirk J. Levy, M.D., reflects that his 
neurological examination of the veteran was normal, except 
for the veteran having shown a mildly diminished tandem gait.  
Barany's maneuver was negative.  The veteran reported that 
Antivert was mildly effective.  Dr. Levy opined that, despite 
the negative Barany's maneuver, he believed the veteran 
manifested benign positional vertigo and recommended further 
evaluation to rule out organic pathology such as a structural 
lesion in the nervous system or other brain pathology.  The 
August 2002 MRI examination report showed no mass lesion or 
evidence of acoustic neuroma.

At the November 2003 VA examination, the veteran reported 
that he experienced vertigo off and on, especially when he 
changed postures quickly or rolled over in bed.  The 
dizziness lasted 10 to 15 minutes, gradually resolved, and 
also involved a slight degree of nausea.  He also reported 
dizziness when he stood, he experienced imbalance at times, 
as well as ataxia.  Physical examination revealed cerebellar 
coordination, finger-to-nose, and heel-to-shin to be slower 
than average, and with past-pointing noted finger-to-nose.  
Romberg test was positive, with sway to the left noted, and 
tandem gait was difficult.  Sensory examination revealed 
mildly decreased pinprick in both lower extremities.  The 
examiner diagnosed benign positional vertigo.

In a January 2004 report, Dr. Levy related that the veteran 
reported vertigo up to five to six times a month, and noted 
that the veteran had started to use a cane because of 
unsteadiness due to vertigo.  Dr. Levy referred the veteran 
for 12 weeks of physical therapy to address his cervical 
spine pathology and loss of balance.  Treatment records of 
Keesler Rehabilitation Centers reflect that the therapy 
started in February 2004.  The March 2004 report reflects 
that, after 12 weeks, the veteran's posture and functional 
status had improved, but he still complained of vertigo on 
cervical extension but the frequency of his loss of balance 
had decreased.

In a statement received by the RO in February 2003, the 
veteran related that he experiences vertigo six times per 
month, which had caused him to fall four times during the 
prior five months.

The October 2004 VA audiometric and ear examination reports 
set forth above are incorporated here by reference.  In a 
January 2005 statement by which he submitted Mr. Biondi's 
audiometric report, the veteran related that his hearing 
impairment caused him to misunderstand the examiner's 
question as to the frequency of his vertigo episodes.  He 
related that Dr. Levy's January 2004 report reflected the 
correct information.  At the hearing, the veteran reiterated 
this fact and added that the VA provider's accent also made 
it difficult for him to understand his questions and answer 
correctly.

The applicable rating criteria provide that vertigo, 
separately evaluated as a peripheral vestibular disorder as 
a symptom of Meniere's syndrome that manifests with 
occasional dizziness, warrants an evaluation of 10 percent.  
If dizziness with occasional staggering are manifested, an 
evaluation of 30 percent is warranted.  38 C.F.R. § 4.87, 
Diagnostic Code 6205.  Objective findings supporting the 
diagnosis of vestibular disequilibrium are required before a 
compensable evaluation can be assigned under 6205.  Hearing 
impairment or suppuration is separately rated and combined.  
Id., Note.

The Board finds that the medical evidence of record is 
sufficient to show that the veteran's vertigo symptomatology 
more nearly approximates a 30 percent evaluation.  38 C.F.R. 
§ 4.7.  The veteran's private treatment records and the VA 
examination reports show objective clinical evidence of 
dizziness and staggering by way of the positive Romberg's 
sign, difficulty with a normal tandem gait, slower than 
average cerebellar coordination, his use of a cane, and his 
VA outpatient treatment records, which reflect February 2003 
treatment for injuries sustained from a fall down his 
basement stairs.  An increase to 30 percent provides the 
veteran the maximum evaluation allowable for his vertigo.  
The Board finds no basis on which to consider him for 
referral for a higher evaluation on an extra-schedular 
basis, see 38 C.F.R. § 3.321(b)(1), especially in light of 
the Board's favorable disposition of the TDIU issue.

Otitis Externa

The veteran asserts that the evidence shows him to have an 
inner ear disorder, and that his ear disorder should be 
evaluated higher than the current 10 percent.

August 2002 reports of two of the veteran's private 
providers, Doctors Low and Passalaqua, both reflect that 
examination showed the veteran's external ear canal and 
tympanic membranes to be normal.  Dr. Low opined that the 
veteran's symptomatology did not involve inner ear pathology.  
Dr. Passalaqua prescribed Diazide to reduce the endolymphatic 
hydrops in his inner ear.

The VA audiometric and ear examination reports set forth 
above are incorporated here by reference.  The veteran 
related at the hearing that his ear disorder causes him pain, 
and that when he used his prescribed ear drops, it made it 
difficult to keep his hearing aids in place.

Chronic otitis externa is rated at 10 percent for where the 
disorder results in swelling, dry and scaly or serous 
discharge, and itching requiring frequent and prolonged 
treatment.  38 C.F.R. § 4.87, Diagnostic Code 6210.  The 
evidence of record shows that the veteran is already rated at 
10 percent.  Further, the claim file reflects no evidence 
which tends to show that the veteran's ear disorder is so 
exceptional or unusual so as to render the rating schedule 
impractical.  38 C.F.R. § 3.321(b)(1).  

The Board notes the veteran's assertion that he has inner ear 
pathology which entitles him to a higher evaluation.  The 
Board further notes, however, that the veteran confuses the 
fact that Meniere's syndrome involves the inner ear system 
with other organic inner ear pathology.  As set forth above, 
there is no objective clinical evidence that the veteran 
manifests any acute or chronic ear pathology such as loss of 
an auricle or a malignant neoplasm.  See Diagnostic Codes 
6207, 6208.  Thus, the evidence preponderates against an 
evaluation in excess of 10 percent for otitis externa.

TDIU

The veteran's application for TDIU reflects that he last 
worked in 1997 as a stock clerk in a grocery store.  Prior to 
that, he worked an installer of windows, which entailed 
climbing ladders.  In reports of August 2002 and December 
2002, Dr. Passalaqua opined that the veteran's Meniere's 
disease, rendered him unable to perform any work which 
entailed balance or coordination, significant walking, or the 
use of ladders or step stools, as he was at significant risk 
for vertigo and falling.  He testified at the hearing that 
his hearing impairment has made life very frustrating for 
him, and that he had tended to isolate himself from family 
and friends.  He related that he would try and participate in 
conversations only to find that his remarks had nothing to do 
with the ongoing conversation because he had misunderstood 
what was said.

In November 2003, he was diagnosed as having an adjustment 
disorder with depressed mood secondary to his hearing 
impairment.  The examiner opined that the veteran's mental 
disorder did not prevent him from getting employment.  A 
December 2003 rating decision granted service connection with 
a 30 percent evaluation.  Thereafter, a November 2004 rating 
decision changed the diagnosis to PTSD in accordance with an 
October 2004 examination report.  The November 2004 rating 
decision reflects that the combined evaluation of all of the 
veteran's service-connected disabilities is 80 percent.  

In his January 2004 report, Dr. Levy opined that the veteran 
was unemployable because of his unsteady and unstable gait, 
and his chronic vertigo.

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation. A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  Consideration may be given to the veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment. The question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment. Id.

The evidence of record shows that the veteran meets the 
minimum disability percentage requirements for two or more 
disabilities, and there is medical evidence of record which 
indicates he is unemployable.  The Board notes the mental 
examiner's opinions that the veteran's adjustment disorder 
with depression, and later PTSD, did not preclude him from 
getting employment.  The Board further notes, however, that 
the examination reports reflect no indicia that the examiner 
considered the impact of the veteran's other disabilities.  
Thus, the Board limits those opinions solely to the impact of 
that particular disorder.

The evidence of records shows the veteran to manifest 
difficulty with his balance, and that his hearing impairment 
is severe.  The VA treatment records associated with the 
claim file reflect several entries to the effect that the 
veteran is extremely hard of hearing and that he is now prone 
to frequent falls.  He also is service connected for PTSD, 
though with moderate symptoms.  After consideration of all of 
the evidence, the Board finds that the record support the 
opinions of the veteran's private providers that he is unable 
to obtain and maintain gainful employment.  Thus, entitlement 
to TDIU is granted.









	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased rating for bilateral hearing loss 
(as a symptom of Meniere's syndrome), is denied.

Entitlement to an evaluation not to exceed 30 percent for 
vertigo (as a symptom of Meniere's syndrome) is granted, 
subject to the law and regulations governing the award of 
monetary benefits.

Entitlement to an increased rating for otitis externa is 
denied.

Entitlement to TDIU is granted, subject to the law and 
regulations governing the award of monetary benefits.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


